Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 10 – scraper and the frame being detachable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the outer blade and inner blade are mislabeled.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
[0032] – “receiving through 1” is misspelled.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 11 is considered invoking a means plus function since the generic placeholder “lifting/tilting device” is not modified by sufficient structure. Figures 1 and 2 of the drawings show this structure as lifting/tilting device 2. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 14 is considered invoking a means plus function since the generic placeholder “lifting/tilting device” is not modified by sufficient structure. Figures 1 and 2 of the drawings show this structure as lifting/tilting device 2. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 15 is considered invoking a means plus function since the generic placeholder “lifting/tilting device” is not modified by sufficient structure. Figures 1 and 2 of the drawings show this structure as lifting/tilting device 2. This structure, and its equivalents, will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the hollow shaft” and “the outer blade”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends on Claim 9.
Claim 12 recites the limitations “the at least one inner blade” and “the at least one outer blade”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the drives”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 – 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loiselet (French Patent No. 2,870,675(A1) hereinafter Loiselet). Utilized google machine translation of the non-english references are attached.

Regarding Claim 3, Loiselet teaches a device (figure 4: entire apparatus) for treating a product (intended use: treating a product is a function of the use of the apparatus and therefore intended use) in a tiltable receiving trough which has at least one opening for receiving the product (figure 4: tilting chamber 10), the product being treated by means of blades which are arranged in the receiving trough (figure 7: blades on arms 30 and 31), wherein a tilting angle (w) of the receiving trough can be varied (figure 3: tilting angle is capable of being varied) by a geared motor (figure 10: geared motor 18).  

Regarding Claim 4, Loiselet teaches a device (figure 4: entire apparatus) according to claim 3, wherein the geared motor (figure 10: geared motor 18) is arranged on the same side of the receiving 

Regarding Claim 13, Loiselet teaches a device (figure 4: entire apparatus) according to claim 3, wherein a driving shaft for the at least one inner blade (figure 7: blade on arm 31) runs through a hollow shaft (figure 10: the shaft for arm 31 runs through the hollow portion of the shaft for arm 30) for the at least one outer blade (figure 7: blade on arm 30).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (German Patent No. 195,07,181(A1) hereinafter Krueger) in view of Jensen et al. (International Patent Publication No. WO 2016/091634(A1) hereinafter Jensen). Utilized google machine translation of the non-english references are attached.

Regarding Claim 1, Krueger teaches a device (figure 1: entire apparatus) for treating a product (intended use: treating a product is a function of the use of the apparatus and therefore intended use) in a receiving trough which has at least one opening for receiving the product (figure 1: trough 25), the product being treated by means of inner and outer blades which are arranged in the receiving trough (figure 1: inner and outer mixer paddles 17 and 18) and can be driven separately via drives (figure 1: motors 11 and 12).
Krueger is silent on the drive for the at least one inner blade is arranged on the same side of the receiving trough as the drive for the at least one outer blade.  
Jensen teaches the drive for the at least one inner blade is arranged on the same side of the receiving trough (Krueger is relied on for teaching trough) as the drive for the at least one outer blade (figure 3: motors for first and second agitators are on the same side, first motor 318 and second motor 320).  
Krueger and Jensen are analogous in the field of industrial scale mixing apparatuses with concentric shafted mixing elements, for mixing food products. It would have been obvious to one skilled in the art before the effective filing date to modify the motor arrangements of Krueger with the same 

Regarding Claim 5, Krueger teaches a device (figure 1: entire apparatus) according to claim 1, wherein the two drives can be driven independently of one another (figure 1 & google machine translation claim 18: motors 11 and 12 can be driven independently from one another).  

Regarding Claim 6, Krueger teaches a device (figure 1: entire apparatus) according to claim 1, wherein the drives can be driven in the same direction or in opposite directions (google machine translation claim 18).  

Regarding Claim 7, Krueger teaches a device (figure 1: entire apparatus) according to claim 1, wherein a driving shaft for the at least one inner blade runs through a hollow shaft for the at least one outer blade (figure 1 & google machine translation page 4 fourth paragraph from the bottom: the shafts leading to flanges 19, 22 and annular flanges 20, 21 are centrally located and annular in nature).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (German Patent No. 195,07,181(A1) hereinafter Krueger) in view of Jensen et al. (International Patent Publication No. WO 2016/091634(A1) hereinafter Jensen) in further view of Drocco (European Patent No. 3,138,404(A1) hereinafter Drocco). Utilized google machine translation of the non-english references are attached.

Regarding Claim 11, Krueger teaches a device (figure 1: entire apparatus) according to claim 1.

Drocco teaches a lifting/tilting device, 112f: instant case figures 1&2 lifting/tilting device 2 or its equivalents, is provided for loading the receiving trough (figure 1: system 10).
Krueger and Drocco are analogous in the field of industrial sized equipment purposed for dough kneading. It would have been obvious to one skilled in the art before the effective filing date to modify the receiving trough of Krueger with the lifting/tilting system of Drocco in order to automatically unload heavy loads of dough without manual labor. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify location of the lifting/tilting system of Drocco to be opposite the drives in order to have closer proximity to the receiving trough, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Loiselet (French Patent No. 2,870,675(A1) hereinafter Loiselet) in view of Drocco (European Patent No. 3,138,404(A1) hereinafter Drocco). Utilized google machine translation of the non-english references are attached.

Regarding Claim 15, Loiselet teaches a device (figure 4: entire apparatus) according to claim 3
Loiselet is silent on a lifting/tilting device, 112f: instant case figures 1&2 lifting/tilting device 2 or its equivalents, is provided for loading the receiving trough opposite the drives.
Drocco teaches a lifting/tilting device, 112f: instant case figures 1&2 lifting/tilting device 2 or its equivalents, is provided for loading the receiving trough (figure 1: system 10).
It would have been obvious to one skilled in the art before the effective filing date to modify the receiving trough of Krueger with the lifting/tilting system of Drocco in order to automatically unload 

Claim 2, 8 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable Krueger et al. (German Patent No. 195,07,181(A1) hereinafter Krueger) in view of Thorpe (U.S. Patent No. 276,646 hereinafter Thorpe). Utilized google machine translation of the non-english references are attached.

Regarding Claim 2, Krueger teaches a device (figure 1: entire apparatus) for treating a product (intended use: treating a product is a function of the use of the apparatus and therefore intended use) in a receiving trough (figure 1: trough 25) which has at least one opening (figure 1: opening underneath lid 6) for receiving the product, the product being treated by means of blades (figure 1: inner and outer mixer paddles 17 and 18) arranged in the receiving trough.
Krueger is silent on a scraper is provided in the receiving trough.
Thorpe teaches a scraper (figure 3: bar H and scraper M) is provided in the receiving trough (figure 1: cylinder B).
Krueger and Thorpe are analogous in the field of industrial size dough mixers with mixing elements having horizontal rotational axes. It would have been obvious to one skilled in the art before the effective filing date to modify one end of the flanges of Krueger (figure 1: flanges 19, 22) with the bar and scraper of Thorpe in order to remove adhering material from the walls of a container vessel (Thorpe page 2 lines 118 – 121).

Claim 8, Krueger teaches a device (figure 1: entire apparatus) according to claim 2, wherein Thorpe further teaches the scraper (figure 3: bar H and scraper M) is formed in the manner of a frame from two front frames (Krueger is relied on for this teaching, figure 1: flanges 19, 22) and a traverse (figure 3: bar H and scraper M) connecting these.  

Regarding Claim 9, Krueger teaches a device (figure 1: entire apparatus) according to claim 2, wherein Thorpe further teaches the scraper (figure 3: bar H and scraper M) is connected to the hollow shaft for the outer blade (Krueger is relied on for this teaching, figure 1: flanges 19, 22 are attached to the hollow shaft portion that connects those flanges to the sides of trough 25).  

Regarding Claim 10, Krueger teaches a device (figure 1: entire apparatus) according to claim 9.
Krueger is silent on the connection between the scraper Page 3 of 6Pre. amdt. dated April 6, 2020and the hollow shaft is detachable.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the flange (Krueger figure 1: flanges 19, 22) to scraper (Thorpe figure 3: bar H and scraper M) connection to be detachable in order to ease cleaning, maintenance, and equipment replacement services, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 12, Krueger teaches a device (figure 1: entire apparatus) according to claim 2, wherein a driving shaft for the at least one inner blade (figure 1: mixing blades 18) runs through a hollow shaft (figure 1 & google machine translation page 4 fourth paragraph from the bottom: the shafts leading to flanges 19, 22 and annular flanges 20, 21 are centrally located and annular in nature) for the at least one outer blade (figure 1: mixing blades 17).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Krueger et al. (German Patent No. 195,07,181(A1) hereinafter Krueger) in view of Thorpe (U.S. Patent No. 276,646 hereinafter Thorpe) in further view of Drocco (European Patent No. 3,138,404(A1) hereinafter Drocco). Utilized google machine translation of the non-english references are attached.

Regarding Claim 14, Krueger teaches a device (figure 1: entire apparatus) according to claim 2. 
Krueger is silent on a lifting/tilting device, 112f: instant case figures 1&2 lifting/tilting device 2 or its equivalents, is provided for loading the receiving trough opposite the drives.  
Drocco teaches a lifting/tilting device, 112f: instant case figures 1&2 lifting/tilting device 2 or its equivalents, is provided for loading the receiving trough (figure 1: system 10).
It would have been obvious to one skilled in the art before the effective filing date to modify the receiving trough of Krueger with the lifting/tilting system of Drocco in order to automatically unload heavy loads of dough without manual labor. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify location of the lifting/tilting system of Drocco to be opposite the drives in order to have closer proximity to the receiving trough, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774